Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the Amendment filed on 06/13/2022. 
	Currently, claims 1-20 are pending with claims 11-20 being withdrawn as drawn to a non-elected group.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (“Kim” US 2016/0307755 published 09/20/2016).
As to claim 1, Kim a non-volatile memory device (note they are making memory where the bitlines cross the wordlines; [0067]), comprising:  
a substrate (see substrate 100; [0068]; see Fig. 13 and 15 for all citations with Fig. 15 being views down Fig. 13’s cross-sections); 
a plurality of shallow trench isolation (STI) lines disposed on the substrate and extending along a first direction (see the isolations in trenches aka here STI regions 101 extending into the page; [0068]), wherein the plurality of STI lines are higher than a surface of the substrate (note that the plurality of STI lines 101 are up on top of a surface of the substrate that is directly underneath them down in the trench in which they are located, although that is not the topmost part of the topmost surface relative to the lower surface of the substrate; note if the applicant tries to use orientation language to distinguish the claim it is suggested to ensure there is sufficient other orientation language to prevent flipping the device over or at an angle); 
a memory gate structure (see memory gate structure being made of a WL/gate insulator layer and BL for the second from the right hand side WL layer in specifically the I-I’ cross section; [0069]) disposed on the substrate between adjacent two of the plurality of STI lines (note this is between the far right and far left STI parts 101 in the I-I’ section specifically); 
a trench line disposed in the substrate and extending along a second direction (note the second direction here will be Left-right) intersecting the first direction (see trench line that contains the middle WL part in the I-I’ cross section specifically, and note further that the Left-right direction intersects the into the page direction; [0069]), 
wherein the trench line also crosses top portions of the plurality of STI lines (note the trench line that has the middle WL therein crosses over some of the STI parts 101 thereunder itself and top portions thereof); and 
a conductive line disposed in the trench line and used as a selection line to be coupled to the memory gate structure (see the WL word line here being used as a memory part selection line and which is itself to be coupled to the memory gate structure described above).  

As to claim 9, Kim shows the device wherein the conductive line comprises doped polysilicon, tungsten, copper, or metal (the office notes that in the context of this reference it appears that an embodiment of doped poly or metal are here found to be immediately envisaged to one of skill in the art from the more generic genus disclosed).  

As to claim 10, Kim shows the device further comprising a word line crossing the plurality of STI lines (see the rightmost wordline WL in the I-I’ cross section), extending along the second direction (note this extends along the L-R direction), and being on one side of the memory gate structure opposite to the conductive line (note this is on the far right side of the designated memory gate structure above opposite to the designated conductive line which is on its left).

Allowable Subject Matter
Claim 2 (as well as claims 3-8 by dependence thereon) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The office notes that as to claim 2, the art of record fails to show all of the specifics of the claim “a floating gate layer disposed on the gate insulation layer and between the adjacent two of the plurality of STI lines; a dielectric layer disposed on the floating gate layer; a control gate line disposed on the floating gate layer and extending along the second direction; a cap layer disposed on the control gate line; and a first insulation layer disposed at least on sidewalls of the floating gate layer, the control gate line, and the cap layer” all arranged appropriately in the context of the overall independent claim and the other body of claim 2.  The office notes that prior art similar to that used above and additional references available to the office are all considered to be the closest art of record.  Further the office notes that there does not appear to be any art available to the office that would indicate a combination to be reasonably obvious to one of ordinary skill in the art under 35 U.S.C 103 using any known potential primary reference.  Thus the office finds the claims to not be anticipated, and further finds the claim to not be obvious to one of skill in the art under 35 U.S.C 103.  

Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered but they are not persuasive. The applicant argues that in the Kim reference the plurality of STI lines 101 are not higher than the/a surface of the substrate (where apparently the applicant believes the uppermost surface in the normal orientation of the figure to be the only surface).  The office must disagree as it is pretty clear that the STI lines 101 are in fact higher than the surface(s) of the substrate that are going down in the trench where STI lines 101 are themselves located.  Further the office would still likely disagree under another grounds where the device is simply turned on its side a bit such that the parts 101 would be higher than even the main uppermost surface of the substrate, relative to the earth or something straight down in the orientation of the figure.  Finally the office may well just designate an underside surface of the substrate, here implicitly present, and at once envisaged by one of skill in the art reading the reference in this context, and then it is easily seen that the parts 101 will be way higher than that lowermost surface of the substrate even in normal orientation.  Finally the office would simply consider a rejection under 35 U.S.C 103 making the STI structures poke up some.  The applicant goes on to argue that the claim is specifying that the memory gate structure is disposed on the substrate between adjacent two of the plurality of STI lines and that they do not believe that the far left and far right parts 101 are adjacent.  Here the office notes that adjacent is merely interpreted as “nearby” for now, or otherwise broadly, and is not being interpreted as directly adjacent, or other more specific terms.  Even so, even if the applicant tightened that language up a bit, the office would still likely just have to designate two immediately/directly adjacent parts 101 and then turn the device a bit on its side so everything else works out in the claim.  For now, either way, the office must disagree and must make a slightly new grounds of rejection as set forth above to account for the new limitations and maintain its position on the adjacent language.  

Applicant’s arguments, see Remarks, filed 06/13/2022, with respect to objections and/or rejections under 35 U.S.C 112 have been fully considered and are persuasive.  The previous objections and/or rejections under 35 U.S.C 112 have been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891